            Case 3:17-cv-05806-RJB Document 149-1 Filed 11/08/18 Page 1 of 3




 1                                                                    The Honorable Robert J. Bryan

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8

 9
       STATE OF WASHINGTON,                                                    
10
                                                    Case No: 3:17-cv-05806-RJB 
11                                  Plaintiff,       
                             v.
12                                                  [PROPOSED] ORDER GRANTING
                                                    DEFENDANT GEO’S MOTION FOR
13     THE GEO GROUP, INC.,                         SUMMARY JUDGMENT ON PLAINTIFF’S
                                                    FIRST CAUSE OF ACTION
14
                                    Defendant.
15
                                                    NOTE ON MOTION CALENDAR:
16                                                  November 30, 2018
17
                                                    ORAL ARGUMENT REQUESTED
18

19

20          This matter came before the Court for hearing on November 30, 2018, on the Motion for

21   Summary Judgment (“Motion”) filed by Defendant The GEO Group, Inc. (“Defendant”). The

22   Court considered the following written submissions from the parties:

23          (1)    The Complaint filed by Plaintiff State of Washington (“Plaintiff”);

24          (2)    The Answer filed by Defendant;

25          (3)    Defendant’s Motion for Summary Judgment, and the evidence cited therein

26   (including the ICE-GEO contract (Dkt. 19), and the Declaration of Tae Johnson (Dkt. 91));
     [PROPOSED] ORDER GRANTING DEF GEO’S MTN FOR
     SUMM. JUDG. ON PLF’S 1ST CAUSE OF ACTION                                LITTLER MENDELSON, P.C.
                                                                                   One Union Square
     CASE NO. 3:17-CV-05806-RJB                     1                       600 University Street, Suite 3200
                                                                                Seattle, WA 98101.3122
                                                                                      206.623.3300
             Case 3:17-cv-05806-RJB Document 149-1 Filed 11/08/18 Page 2 of 3




 1          (4)    Plaintiff’s Response to Defendant’s Motion for Summary Judgment and all

 2   materials submitted in support of such response, if any; and

 3          (5)    Defendant’s Reply and all materials submitted in support of such reply, if any.

 4          Having reviewed the foregoing written submissions, heard oral argument, and being fully

 5   advised, the Court HEREBY ORDERS AS FOLLOWS:

 6          Pursuant to Fed. R. Civ. P. 56, Defendant’s Motion for Summary Judgment is GRANTED.

 7   Plaintiff’s First Cause of Action for violation of Washington’s minimum wage laws is

 8   DISMISSED WITH PREJUDICE.

 9          Dated this ___ day of                , 2018.
10

11

12                                               THE HONORABLE ROBERT J. BRYAN

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     [PROPOSED] ORDER GRANTING DEF GEO’S MTN FOR
     SUMM. JUDG. ON PLF’S FIRST CAUSE OF ACTION                              LITTLER MENDELSON, P.C.
                                                                                   One Union Square
     CASE NO. 3:17-CV-05806-RJB                      2                      600 University Street, Suite 3200
                                                                                Seattle, WA 98101.3122
                                                                                      206.623.3300
              Case 3:17-cv-05806-RJB Document 149-1 Filed 11/08/18 Page 3 of 3




 1
       Presented by:
 2

 3     s/Douglas E. Smith
       LITTLER MENDELSON
 4     Douglas E. Smith, WSBA #17319
       William J. Kim, WSBA #46792
 5     One Union Square
       600 University Street
 6     Suite 3200
       Seattle, WA 98101
 7     Telephone: (206) 623-3300
       Facsimile: (206) 447-6965
 8
       NORTON ROSE FULBRIGHT US LLP
 9     Andrea L D’Ambra
       1301 Avenue of the Americas
10     New York, NY 10019
       Telephone: (212) 318-3000
11     Facsimile: (212) 318-3400
12     NORTON ROSE FULBRIGHT US LLP
       Charles A. Deacon
13     300 Convent St.
       San Antonio, Texas 78205
14     Telephone: (210) 270-7133
       Facsimile: (210) 270-7205
15     charlie.deacon@nortonrosefulbright.com
16     NORTON ROSE FULBRIGHT US LLP
       Mark Emery
17     799 9th Street NW, Suite 1000
       Washington, DC 20001-4501
18     Telephone: (202) 662-0210
       Facsimile: (202) 662-4643
19     mark.emery@nortonrosefulbright.com
20     GREENBERG TRAURIG LLP
       Scott A. Schipma
21     2101 L St. NW, Suite 1000
       Washington, DC 20037
22     Telephone: (202) 331-3141
23     ATTORNEYS FOR DEFENDANT THE
       GEO GROUP, INC
24

25   FIRMWIDE:160021201.1 059218.1371


26
     [PROPOSED] ORDER GRANTING DEF GEO’S MTN FOR
     SUMM. JUDG. ON PLF’S FIRST CAUSE OF ACTION                  LITTLER MENDELSON, P.C.
                                                                       One Union Square
     CASE NO. 3:17-CV-05806-RJB                 3               600 University Street, Suite 3200
                                                                    Seattle, WA 98101.3122
                                                                          206.623.3300
